Citation Nr: 1703500	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,225.43.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Pension Center's Committee on Waivers and Compromises (COWC).  

During the pendency of the appeal, an October 2011 COWC decision granted a partial waiver of $31,957.04; nevertheless, the Veteran's claim of entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,225.43 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's June 2011 VA Form 9 substantive appeal requested a video hearing before the Board, and this matter was previously remanded by the Board in April 2016 to schedule his requested hearing.  However, he subsequently withdrew this request within a November 2016 statement.  See 38 C.F.R. § 20.704(e) (2016).  

The April 2016 Board remand also directed the RO to issue a statement of the case (SOC) regarding the Veteran's previously appealed claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for liver disease.  Thereafter, the RO issued a July 2016 SOC and a corrected November 2016 supplemental statement of the case (SSOC) which addressed the issue.  However, the Veteran did not submit a VA Form 9 substantive appeal regarding his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for liver disease.  Therefore, the Board does not have jurisdiction over the issue and it need not be addressed herein.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  


FINDINGS OF FACT

1.  For the period from December 27, 2001 to August 31, 2010, the Veteran received an overpayment of compensation benefits in the amount of $35,182.47 resulting from his fugitive felon status.  

2.  An October 2011 COWC decision granted a partial waiver of $31,957.04, as the Debt Management Center had previously recouped $3,225.43 of the Veteran's debt.  

3.  Recovery of the overpayment would cause financial hardship to the Veteran and it would be against equity and good conscience for VA to retain the $3,225.43 previously recouped from the Veteran.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,225.43 is warranted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

VA has duties to notify and assist claimants in substantiating a claim for VA benefits, see, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 214); 38 C.F.R. § 3.159 (2014); however, such duties do not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, given the Board's favorable decision herein, no further discussion of VA's duties to notify and assist is warranted.  


II.  Waiver of Recovery of Overpayment  

VA compensation benefits must be discontinued effective the 61st day of incarceration in a Federal, State or local penal institution following conviction for a felony or misdemeanor.  38 C.F.R. § 3.665 (2016).  Additionally, VA compensation benefits are not payable for any period during which a veteran is a fugitive felon, which includes fleeing to avoid prosecution, custody, or confinement after conviction, for an offense, attempt to commit an offense, or for violating a condition of probation or parole imposed for the commission of a felony.  Id.  

In May 2010, the RO sent notice to the Veteran regarding his status as a fugitive felon due to an outstanding warrant, and also that VA proposed to terminate his pension benefits effective December 27, 2001.  In September 2010, the Veteran was notified by the Debt Management Center regarding the resulting overpayment of compensation benefits for the period from December 27, 2001 to August 31, 2010 in the amount of $35,182.47.  See 38 U.S.C.A. § 3685 (a) (West 2014) (an overpayment constitutes a liability to the United States).  

The Veteran submitted a timely request for waiver of the overpayment in September 2010.  In November 2010, the COWC denied his request, and the current appeal ensued.  

A claimant has the right to dispute the existence and amount of a debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911 (c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (a) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016); see also Ridings v. Brown, 6 Vet. App. 544 (1994).  

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government.  

In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965 (a) requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965 (a); see also Ridings, 6 Vet. App. 544.  

Notably, during the pendency of the appeal, an October 2011 COWC decision granted a partial waiver of $31,957.04 based upon the Veteran's reported financial information and other evidence regarding the Veteran's declining health, which indicated that repayment of the whole debt would cause financial and undue hardship and would be against equity and good conscience.  The COWC noted that the Debt Management Center had previously recouped $3,225.43 of the Veteran's debt, and given that "it is not VA policy to return funds/payments received toward a VA debt," it did not defeat the purpose of the benefit for the Veteran to repay that portion of his debt.  

Significantly, the COWC's finding that "it is not VA policy to return funds/payments received toward a VA debt" is actually contrary to a controlling VA regulation which states that "any portion of an indebtedness resulting from participation in benefits programs administered by the Department of Veterans Affairs which has been recovered by the U.S. Government from the debtor may be considered for waiver, provided the debtor requests waiver in accordance with the time limits of § 1.963(b).  If collection of an indebtedness is waived as to the debtor, such portions of the indebtedness previously collected by the Department of Veterans Affairs will be refunded."  38 C.F.R. § 1.967(a) (2016) (emphasis added).  

Therefore, the mere fact that $3,225.43 of the Veteran's previous debt has been previously recouped is not a justification to deny waiver of that amount.  Indeed, precedential case law and controlling VA regulation mandates that where a debt is waived, the portions of such debt previously collected by VA will be refunded to the Veteran.  Id.; See Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  

Thus, recovery of the debt, in the amount of $3,225.43, was against equity and good conscience, waiver of recovery is fully granted, and the previously recouped amount of $3,225.43 must be refunded to the Veteran.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a), 1.967(a).  


ORDER

Waiver of recovery of an overpayment of VA compensation benefits in the amount of $3,225.43 is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


